Exhibit 10.7

 

SIXTH AMENDMENT TO  

CREDIT AGREEMENT

 

 

BANK OF AMERICA, N.A.

 

Date: March 13, 2009

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”) is made to the
Credit Agreement (as amended, the “Credit Agreement”; capitalized terms used
herein but not defined have the meanings given to them in the Credit Agreement,
as amended by this Sixth Amendment) dated as of July 2, 2007 by and among:

(a) AMERICAN APPAREL (USA), LLC (f/k/a AAI Acquisition LLC (successor-by-merger
to American Apparel, Inc.)), a corporation organized under the laws of the State
of California, with its principal executive offices at 747 Warehouse Street, Los
Angeles, California 90021, for itself and as agent (in such capacity, the “Lead
Borrower”) for the other Borrowers now or hereafter party to the Credit
Agreement; and

(b) the BORROWERS now or hereafter party to the Credit Agreement; and

(c) the FACILITY GUARANTORS now or hereafter party to the Credit Agreement; and

(d) BANK OF AMERICA, N.A. (successor by merger to LaSalle Business Credit, LLC,
as agent for LaSalle Bank Midwest National Association, acting through its
division, LaSalle Retail Finance), with offices at 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110, as administrative agent (in such capacity,
the “Administrative Agent”) for its own benefit and the benefit of the other
Credit Parties; and

(e) BANK OF AMERICA, N.A. (successor by merger to LaSalle Business Credit, LLC,
as agent for LaSalle Bank Midwest National Association, acting through its
division, LaSalle Retail Finance), with offices at 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110, as collateral agent (in such capacity, the
“Collateral Agent”, and together with the Administrative Agent, individually an
“Agent” and collectively, the “Agents”) for its own benefit and the benefit of
the other Credit Parties; and

(f) WELLS FARGO RETAIL FINANCE, LLC, with offices at One Boston Place, 19th
Floor, Boston, Massachusetts 02108, as collateral monitoring agent (in such
capacity, the “Collateral Monitoring Agent”) for its own benefit and the benefit
of the other Credit Parties; and

 

-1-



--------------------------------------------------------------------------------

(g) the LENDERS party to the Credit Agreement; and

(h) BANK OF AMERICA, N.A. (successor by merger to LaSalle Bank National
Association), a national banking association with offices at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, as Issuing Bank;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

Background:

A. Amendment. The parties hereto entered into that certain First Amendment to
Credit Agreement on October 11, 2007, that certain Second Amendment and Waiver
to Credit Agreement on November 26, 2007, that certain Third Amendment to Credit
Agreement on December 12, 2007, that certain Fourth Amendment to Credit
Agreement on June 20, 2008 and that certain Fifth Amendment to Credit Agreement
on December 19, 2008. The parties hereto desire to further amend the Credit
Agreement on the terms and conditions set forth herein.

B. Second Lien Refinancing Transaction. The Loan Parties have advised the Agents
and the Lenders that the Lead Borrower intends to refinance and replace the SOF
Investments Loan by (i) terminating all commitments and repaying in full all
obligations thereunder and (ii) entering into a new Credit Agreement among
Parent, as the borrower thereunder, the other Loan Parties, as Guarantors
thereunder (Parent and the other Loan Parties, in such capacities, the “Second
Lien Loan Parties”) and Lion Capital LLP, as the collateral agent (together with
its successors in such capacity, the “Second Lien Collateral Agent”) and as the
administrative agent (together with its successors in such capacity, the “Second
Lien Administrative Agent” and, together with the Second Lien Collateral Agent,
the “Second Lien Agents”) and the lenders party thereto (the “Second Lien
Lenders”). In connection with the entering into of the Second Lien Credit
Agreement, (i) the Second Lien Agents and the Loan Parties will enter into a new
Intercreditor Agreement with the Agents, (ii) the Second Lien Loan Parties will
also enter into the Second Lien Loan Documents to, among other things, guaranty
the obligations of the Borrower (as defined in the Second Lien Credit Agreement)
under the Second Lien Credit Agreement and grant liens on all of their assets to
the Second Lien Collateral Agent, subject in each case to the terms of the
Intercreditor Agreement. The Loan Parties have requested that the Agents and the
Required Lenders consent to (i) the prepayment of the SOF Investments Loan,
(ii) the entering into of the Intercreditor Agreement and the other Second Lien
Loan Documents and (iii) the incurrence of the obligations, the granting of the
guarantees, security interests and other liens under the Second Lien Loan
Documents and the performance of the other transactions contemplated by the
Second Lien Loan Documents (collectively the “Second Lien Refinancing
Transaction”).

 

-2-



--------------------------------------------------------------------------------

The Agents and the Required Lenders have agreed to consent to and approve the
Second Lien Refinancing Transaction and to the modifications to the Credit
Agreement provided for herein, subject to the terms and conditions set forth
herein.

Accordingly, it is hereby agreed, as follows:

 

1. Amendment to Credit Agreement. Subject to satisfaction of each and all of the
Preconditions to Effectiveness set forth in Section 3 hereof, the Credit
Agreement is amended as follows:

 

  a. By adding to Section 1.01 the following new definitions in appropriate
alphabetical order:

“ “Dov Charney Subordination Agreement” means that certain Second Amended and
Restated Subordination Agreement dated as of February 10, 2009 (as amended,
restated, modified or otherwise amended in accordance with the terms thereof),
by and among the Lead Borrower (as Borrower thereunder), Dov Charney, an
individual (as Subordinated Creditor thereunder), and the Administrative Agent,
pursuant to which, among other things, the Subordinated Creditor has agreed to
subordinate the Subordinated Debt Obligations (as defined in the Dov Charney
Subordination Agreement) to the Obligations.”

“ “Second Lien Agents” means the collateral agent for the Second Lien Lenders
under the Second Lien Credit Agreement, and the administrative agent for the
Second Lien Lenders under the Second Lien Credit Agreement.”

“ “Second Lien Credit Agreement” means the Credit Agreement, dated as of
March 13, 2009, among Parent, the Loan Parties which are facility guarantors,
Lion Capital LLP, as administrative agent and collateral agent thereunder
(together with their successors and assigns), the lenders from time to time
party thereto, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement and the
Intercreditor Agreement.”

“ “Second Lien Lenders” means the lenders from time to time party to the Second
Lien Credit Agreement.”

“ “Second Lien Loan” means the “Loans” as defined in the Second Lien Credit
Agreement, as such loans may be refinanced in accordance with the terms of this
Agreement and the Intercreditor Agreement or otherwise on terms satisfactory to
the Administrative Agent in the good faith exercise of its reasonable business
judgment, but in its sole discretion nonetheless.”

 

-3-



--------------------------------------------------------------------------------

“ “Second Lien Loan Documents” means Second Lien Credit Agreement and the other
“Loan Documents” as defined therein.”

“ “Voting Agreement” means the Investment Voting Agreement dated as of March 13,
2009 (as amended, supplemented or modified from time to time), by and between
Dov Charney and Lion Capital (Guernsey) II Limited.”

 

  b. By amending the definition of “Change in Control” by:

 

  i. inserting the phrase “or approved in accordance with the Voting Agreement”
at the end of clause (b) thereof;

 

  ii. deleting the phrase “twenty-five percent (25%)” set forth in clause
(c) thereof in its entirety and substituting the phrase “thirty-five percent
(35%)” in its stead; and

 

  iii. deleting the phrase “set forth in clause (n) of the definition of
Permitted Encumbrances” set forth in clause (d) thereof in its entirety and
substituting the phrase “set forth in clause (o) of the definition of Permitted
Encumbrances” in its stead.

 

  c. By deleting the definition of “Consolidated Fixed Charge Coverage Ratio” in
its entirety and substituting the following new definition in its stead:

“ “Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person
for any period, the ratio of (a) (i) Consolidated EBITDA for such period, minus
(ii) Capital Expenditures, net of Capital Lease Obligations, made during such
period, minus (iii) the aggregate amount of federal, state, local and foreign
income taxes paid in cash during such period, to (b) Debt Service Charges during
such period, all as determined on a Consolidated basis in accordance with GAAP.”

 

  d. By deleting the definition of “Debt Service Charges” in its entirety and
substituting the following new definition in its stead:

“ “Debt Service Charges” means for any period, the sum of (i) Consolidated
Interest Expense, plus (ii) principal payments made or required to be made on
account of Indebtedness (including, without limitation, on account of Capital
Lease Obligations) for such period, in each case determined in accordance with
GAAP.”

 

  e. By deleting the definition of “Equipment Reduction Amount” in its entirety
and substituting the following new definition in its stead:

“Equipment Reduction Amount” means an amount equal to the sum of (A)(i) eighty
percent (80%) multiplied by (ii) one-thirtieth (1/30th) of the Appraised Fixed
Assets

 

-4-



--------------------------------------------------------------------------------

Liquidation Value of any Eligible Fixed Assets, calculated for each Eligible
Fixed Asset as of the date that any such Equipment was first included as
Eligible Fixed Assets, plus (B) from and after April 1, 2009, $165,000. The
Equipment Reduction Amount may be adjusted from time to time by the
Administrative Agent to reflect any changes in the Appraised Fixed Assets
Liquidation Value previously included as Eligible Fixed Assets.

 

  f. By deleting the definition of “Intercreditor Agreement” in its entirety and
substituting the following definition in its stead:

“ “Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of March 13, 2009, by and among the Agents and the Second Lien Agents and
acknowledged by the Lead Borrower and the other Loan Parties, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.”

 

  g. By deleting the phrase “SOF Investments Loan” set forth in the definition
of “Material Agreements” and inserting in lieu thereof the phrase “Second Lien
Loan (including, without limitation, the Second Lien Loan Documents)”.

 

  h. By deleting the definition of “Maturity Date” in its entirety and
substituting the following new definition in its stead:

“ “Maturity Date” means July 2, 2012.”

 

  i. By amending the definition of “Permitted Dividends” by:

 

  i. deleting the word “and” set forth immediately after the semicolon contained
in clause (c) thereof;

 

  ii. deleting the period at the end of clause (d) set forth therein and
substituting the phrase “; and” in its stead; and

 

  iii. inserting a new clause (e) immediately after clause (d) as follows:

“(e) non-cash repurchases or termination of Capital Stock upon the exercise of
stock options or warrants.”.

 

  j. By deleting clause (o) of the definition of “Permitted Encumbrances” in its
entirety and substituting the following clause (o) in its stead:

“(o) Liens in favor of the Second Lien Agent securing the obligations of Parent
and the other Loan Parties under Second Lien Loan Documents, provided that such
Liens are subject at all times to the terms of the Intercreditor Agreement.”

 

-5-



--------------------------------------------------------------------------------

  k. By amending the definition of “Permitted Indebtedness” by:

 

  i. amending clause (d) thereof as follows:

 

  a) by inserting the word “and” immediately before clause (ii) contained
therein; and

 

  b) by deleting the phrase “and (iii) Guarantees by any Loan Party of
Indebtedness in respect of Leases of any Foreign Subsidiary existing as of the
Fourth Amendment Effective Date and described on Schedule 1.03 annexed hereto”
in its entirety therefrom.

 

  ii. deleting clause (h) thereof in its entirety and substituting the following
new clause (h) in its stead:

“(h) Indebtedness under the Second Lien Loan Documents;”

 

  l. By amending the definition of “Permitted Investments” by deleting the word
“and” set forth immediately after the semicolon contained in clause (l) thereof,
re-lettering clause (m) thereof as clause (n), and inserting the following new
clause (m) in its stead:

“(m) Guarantees by any Loan Party of obligations in respect of Leases of any
Foreign Subsidiary existing as of the Fourth Amendment Effective Date and
described on Schedule 1.03 annexed hereto; and”

 

  m. By deleting the definition of “Warrants” in its entirety and substituting
the following definition in its stead:

“ “Warrants” means (i) those certain Warrants to Purchase Shares of Common Stock
of American Apparel, Inc. issued to SOF Investments on December 19, 2008 and
(ii) that certain Warrant to purchase an aggregate of 16,000,000 shares of
common stock of Parent dated March 13, 2009, issued to Lion Capital (Guernsey)
II Limited.”

 

  n. By amending Section 5.01 (Financial Statements and Other Information)
thereto by deleting the phrase “and” at the end of clause (n) thereof and
inserting the following new clause (o) therein:

“(o) Without duplication of the other requirements in this Section 5.01, any
other materials required to be delivered by any Loan Party to any Second Lien
Agent pursuant to Section 5.01 of the Second Lien Credit Agreement (other than
materials deemed delivered upon filing such materials with the Securities
Exchange Commission), reasonably contemporaneously with the delivery thereof to
such Second Lien Agent.”

 

-6-



--------------------------------------------------------------------------------

  o. By amending Section 5.02 (Notice of Material Events) thereto by deleting
the phrase “and” at the end of clause (j) thereof and inserting the following
new clause (k) therein:

“(k) Without duplication of the other requirements in this Section 5.02, any
other event with respect to which notice is required to be delivered by any Loan
Party to any Second Lien Agent pursuant to Section 5.02 of the Second Lien
Credit Agreement (other than materials deemed delivered upon filing such
materials with the Securities Exchange Commission), reasonably contemporaneously
with the delivery of such notice to such Second Lien Agent.”

 

  p. By amending Section 6.07(b) (Restricted Payments; Certain Provisions of
Indebtedness) by:

 

  i. deleting the phrase “SOF Investments Loan” set forth in clause (i) thereof
in its entirety and substituting the phrase “Second Lien Loan” in its stead; and

 

  ii. deleting clause (ii) thereof in its entirety and substituting the
following clause (ii) in its stead:

“(ii) regularly scheduled interest and fees (whether paid in cash or in kind) as
and when due in respect of the Second Lien Loan”; and

 

  iii. deleting clause (iii) thereof in its entirety and substituting the
following clause (iii) in its stead:

“(iii)(A) payments on account of Subordinated Indebtedness (other than the
Subordinated Debt Obligations (as defined in the Dov Charney Subordination
Agreement) to the extent permitted under any subordination agreement or
provisions governing such Indebtedness (the “Subordination Provisions”),
provided that with respect to such Subordinated Indebtedness, interest payments
(to the extent permitted pursuant to the applicable Subordination Provisions)
may only be made if no Event of Default is then occurring, and principal
payments (to the extent permitted pursuant to the applicable Subordination
Provisions) may only be made if the Payment Conditions are satisfied, and
(B) payments on account of the Subordinated Debt Obligations (as defined in the
Dov Charney Subordination Agreement), subject in all cases to the terms and
conditions of the Dov Charney Subordination Agreement;”

 

-7-



--------------------------------------------------------------------------------

  q. By amending Section 6.08 (Transactions with Affiliates) thereto by:

 

  i. deleting the word “and” set forth immediately before clause (j) thereof;

 

  ii. inserting the following new clauses (k), (l) and (m) immediately after
clause (j) contained therein: “, (k) issuances of Capital Stock by Parent to
Affiliates of Parent, (l) transactions pursuant to the Second Lien Loan
Documents, and (m) repayments of Indebtedness permitted under Section 6.07”.

 

  r. By amending Section 6.09 (Restrictive Agreements) thereto by adding the
phrase “or any Second Lien Loan Document” immediately after the phrase “by any
Loan Document” set forth in clause (i) of the proviso contained therein.

 

2. Consent to Second Lien Refinancing Transaction. Subject to satisfaction of
each and all of the Preconditions to Effectiveness set forth in Section 3
hereof, the Agents and the Lenders hereby (x) consent to the Second Lien
Refinancing Transaction and the repayment of the SOF Investments Loan and the
termination of any documents, instruments or other agreements executed in
connection with the SOF Investments Loan, and (y) expressly waive compliance
with the provisions of Section 6.07 of the Credit Agreement with respect to such
repayment of the SOF Investments Loan.

 

3. Preconditions to Effectiveness. This Sixth Amendment shall not take effect
unless and until each and all of the following items has been satisfied or
delivered, as the case may be, and in all events, to the satisfaction of the
Agents, in their sole and exclusive discretion exercised in good faith. The
willingness of the Agents and the Lenders to enter into this Sixth Amendment is
expressly conditioned upon the receipt by the Administrative Agent of the
following items:

 

  a. On or prior to the date hereof, the Lead Borrower, the other Borrowers, and
the Facility Guarantors shall have delivered to the Administrative Agent duly
executed copies of (i) that certain Fee Letter dated as of the date hereof by
and among the Lead Borrower and the Agents (the “Sixth Amendment Fee Letter”),
(ii) this Sixth Amendment, including all exhibits to be replaced in accordance
with the terms hereof, and (iii) evidence that the Borrowers have obtained all
necessary consents and approvals to the Sixth Amendment Fee Letter, this Sixth
Amendment and the documents, agreements and instruments executed in connection
herewith.

 

  b. Without limiting the generality of the foregoing, the Administrative Agent
shall have received a duly executed copy of that certain First Amendment to the
Dov Charney Subordination Agreement, in form and substance satisfactory to the
Administrative Agent in its sole discretion.

 

-8-



--------------------------------------------------------------------------------

  c. The Second Lien Agents and the Loan Parties shall have executed and
delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, the Intercreditor Agreement dated as
of the date hereof.

 

  d. The Administrative Agent shall have received duly executed copies of the
Second Lien Credit Agreement and the Security Agreement, the Intellectual
Property Security Agreement, the Facility Guaranty and the Pledge Agreement (as
such terms are defined in the Second Lien Credit Agreement), each in form and
substance reasonably satisfactory to the Administrative Agent.

 

  e. The Lead Borrower, the Borrowers, and the Facility Guarantors shall have
delivered to the Administrative Agent such other and further documents as the
Administrative Agent reasonably may require and shall have identified prior to
the execution of this Sixth Amendment, in order to confirm and implement the
terms and conditions of this Sixth Amendment.

 

  f. On or prior to the date hereof, the Borrowers shall have paid to the
Administrative Agent, for the ratable benefit of each Lender executing this
Sixth Amendment, an amendment fee in the amount of 0.375% of each of such
executing Lender’s Commitment. In this regard, the amendment fee shall be fully
earned as of the date of execution of this Sixth Amendment, and the
Administrative Agent is hereby authorized to make a Revolving Credit Loan under
the Credit Agreement to pay the amendment fee.

 

  g. On or prior to the date hereof, the Borrowers shall have paid the fees set
forth in the Sixth Amendment Fee Letter.

 

  h. No Default or Event of Default shall exist.

 

  i. Except as set forth on Schedule 3.06 to the Credit Agreement, there shall
not be pending any litigation or other proceeding, the result of which could
reasonably be expected to have a Material Adverse Effect.

 

  j. No default of any material contract or agreement of any Loan Party or any
Subsidiary of any Loan Party shall exist except where the existence of a
default, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

4. Ratification of Loan Documents. No Claims against any Lender.

 

  a. Except as provided herein, all terms and conditions of the Credit Agreement
and of each of the other Loan Documents remain in full force and effect. Each
Loan Party hereby ratifies, confirms, and re-affirms all terms and provisions of
the Loan Documents.

 

  b. Each Loan Party hereby makes all representations, warranties, and covenants
set forth in the Loan Documents as of the date hereof (other than
representations, warranties and covenants that relate solely to an earlier
date). To the extent that any changes in any representations, warranties, and
covenants require any amendments to the schedules or exhibits to the Loan
Documents, such schedules and exhibits are hereby updated, as evidenced by any
supplemental schedules and exhibits (if any) annexed to this Sixth Amendment.

 

  c. Each Loan Party represents and warrants to the Administrative Agent and
each Lender that as of the date of this Sixth Amendment, no Default or Event of
Default exists.

 

  d. Each Loan Party acknowledges and agrees that to its actual knowledge
(i) there is no basis nor set of facts on which any amount (or any portion
thereof) owed by any of the Loan Parties under any Loan Document could be
reduced, offset, waived, or forgiven, by rescission or otherwise; (ii) nor is
there any claim, counterclaim, off set, or defense (or other right, remedy, or
basis having a similar effect) available to any of the Loan Parties with regard
thereto; (iii) nor is there any basis on which the terms and conditions of any
of the Obligations could be claimed to be other than as stated on the written
instruments which evidence such Obligations.

 

  e. Each of the Loan Parties hereby acknowledges and agrees that it has no
offsets, defenses, claims, or counterclaims against the Agents, the Lenders, or
their respective parents, affiliates, predecessors, successors, or assigns, or
their officers, directors, employees, attorneys, or representatives, with
respect to the Obligations, or otherwise, and that if any of the Loan Parties
now has, or ever did have, any offsets, defenses, claims, or counterclaims
against such Persons, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Sixth Amendment, all of them are hereby expressly WAIVED, and each of the
Loan Parties hereby RELEASES such Persons from any liability therefor.

 

-10-



--------------------------------------------------------------------------------

5. Acknowledgment of Obligations. The Loan Parties hereby acknowledge and agree
that the Loan Parties are unconditionally liable to the Credit Parties for the
following amounts which constitute a portion of the Obligations in accordance
with the terms of the Credit Agreement, as of the date hereof:

 

  a. For outstanding Credit Extensions:            $58,174,488.00

 

  b. For all amounts now due, or hereafter coming due, to any Agent, any Lender
or any of their respective Affiliates with respect to cash management, ACH,
depository, investment, banker’s acceptance, letter of credit, Hedge Agreement,
or other banking or financial services provided by any Agent, any Lender or any
such Affiliate to any Loan Party.

 

  c. For all interest heretofore or hereafter accruing under the Loan Documents,
for all fees heretofore or hereafter accruing under the Loan Documents, and for
all Credit Party Expenses and other fees, costs, expenses, and costs of
collection heretofore or hereafter incurred by the Lenders in connection with
and pursuant to the terms of, and any other amounts due under, the Loan
Documents, including, without limitation, (i) all attorney’s fees and expenses
incurred in connection with the negotiation and preparation of this Sixth
Amendment and all documents, instruments, and agreements incidental hereto or
thereto, and (ii) all interest, fees and expenses that accrue after the
commencement of any case or proceeding by or against any Loan Party under the
Bankruptcy Code or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding.

 

6. Miscellaneous.

 

  a. Terms used in this Sixth Amendment which are defined in the Credit
Agreement are used as so defined.

 

  b. This Sixth Amendment may be executed in counterparts, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one agreement.

 

  c. This Sixth Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

-11-



--------------------------------------------------------------------------------

  d. Any determination that any provision of this Sixth Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Sixth Amendment.

 

  e. The Borrowers shall pay on demand all reasonable costs and expenses of the
Agents and the Lenders, including, without limitation, reasonable attorneys’
fees incurred by the Agents in connection with the preparation, negotiation,
execution, and delivery of this Sixth Amendment. The Administrative Agent is
hereby authorized by the Borrowers to make one or more Revolving Credit Loans to
pay all such costs, expenses, and attorneys’ fees and expenses.

 

  f. In connection with the interpretation of this Sixth Amendment and all other
documents, instruments, and agreements incidental hereto:

 

  i. All rights and obligations hereunder and thereunder, including matters of
construction, validity, and performance, shall be governed by and construed in
accordance with the law of The Commonwealth of Massachusetts and are intended to
take effect as sealed instruments.

 

  ii. The captions of this Sixth Amendment are for convenience purposes only,
and shall not be used in construing the intent of the parties under this Sixth
Amendment.

 

  iii. In the event of any inconsistency between the provisions of this Sixth
Amendment and any of the other Loan Documents, the provisions of this Sixth
Amendment shall govern and control.

 

  g.

Each Loan Party agrees that any suit for the enforcement of this Sixth Amendment
or any other Loan Document may be brought in the courts of the Commonwealth of
Massachusetts sitting in Boston, Massachusetts or any federal court sitting
therein as the Administrative Agent may elect in its sole discretion and
consents to the non-exclusive jurisdiction of such courts. Each party to this
Sixth Amendment hereby waives any objection which it may now or hereafter have
to the venue of any such suit or any such court or that such suit is brought in
an inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Sixth

 

-12-



--------------------------------------------------------------------------------

 

Amendment shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Sixth Amendment against a Loan
Party or its properties in the courts of any jurisdiction.

 

  h. Each Loan Party agrees that any action commenced by any Loan Party
asserting any claim or counterclaim arising under or in connection with this
Sixth Amendment or any other Loan Document shall be brought solely in a court of
the Commonwealth of Massachusetts sitting in Boston, Massachusetts or any
federal court sitting therein as the Administrative Agent may elect in its sole
discretion and consents to the exclusive jurisdiction of such courts with
respect to any such action

 

  i. The Agents, the Lenders, the Borrowers, and the Facility Guarantors have
prepared this Sixth Amendment and all documents, instruments, and agreements
incidental hereto with the aid and assistance of their respective counsel.
Accordingly, all of them shall be deemed to have been drafted by the Agents, the
Lenders, the Borrowers, and the Facility Guarantors and shall not be construed
against any party.

[Signatures Follow]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Sixth Amendment to be duly
executed under seal as of the date first set forth above.

 

AMERICAN APPAREL (USA), LLC (f/k/a AAI Acquisition LLC (successor-by-merger to
American Apparel, Inc.), as Lead Borrower and as a Borrower By:  

/s/    Dov Charney

Name:   Dov Charney Title:   Sole Manager

AMERICAN APPAREL RETAIL, INC.,

as a Borrower

By:  

/s/    Dov Charney

Name:   Dov Charney Title:   CEO & President

AMERICAN APPAREL DYEING & FINISHING, INC.,

as a Borrower

By:  

/s/     Dov Charney

Name:   Dov Charney Title:   CEO & President

KCL KNITTING, LLC,

as a Borrower

By:   American Apparel (USA), LLC, its sole member

 

  By:  

/s/    Dov Charney

  Name:   Dov Charney   Title:   Sole Manager

Signature Page to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

AMERICAN APPAREL, LLC,

as a Facility Guarantor

By:   American Apparel (USA), LLC, its sole member   By:  

/s/    Dov Charney

  Name:   Dov Charney   Title:   Sole Manager

FRESH AIR FREIGHT, INC.,

as a Facility Guarantor

By:  

/s/    Dov Charney

Name:   Dov Charney Title:   CEO & President

AMERICAN APPAREL, INC. (f/k/a Endeavor

Acquisition Corp.), as a Facility Guarantor

By:  

/s/    Dov Charney

Name:   Dov Charney Title:   CEO & President

Signature Page to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (successor by merger to LaSalle Business Credit, LLC, as
Agent for LaSalle Bank Midwest National Association, acting through its
division, LaSalle Retail Finance), as Administrative Agent, as Collateral Agent,
as Swingline Lender and as Lender By:  

/s/    Stephen J. Garvin

Name:   Stephen J. Garvin Title:  

Managing Director

Bank of America, N.A.

BANK OF AMERICA, N.A. (successor by merger to LaSalle Bank National
Association), as Issuing Bank By:  

/s/    Stephen J. Garvin

Name:   Stephen J. Garvin Title:  

Managing Director

Bank of America, N.A.

Signature Page to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT, INC.,

as a Lender

By:  

/s/    Kathryn Ellero

Name:   Kathryn Ellero Title:   Vice President

Signature Page to Sixth Amendment to Credit Agreement